Citation Nr: 1707153	
Decision Date: 03/01/17    Archive Date: 03/17/17

DOCKET NO.  13-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for a traumatic brain injury (TBI).

2.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1996 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Phoenix, Arizona RO.

In September 2016, the Veteran presented sworn testimony during a Video Board hearing in Phoenix, Arizona, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to an initial compensable rating for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran Veteran's current PTSD is related to his PTSD diagnosed in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeals for service connection for PTSD there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

In order to establish service connection for PTSD, governing law requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, when this claim was initially submitted, or DSM-V under current regulations); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that he was diagnosed with PTSD in service and is currently diagnosed with PTSD.  The Board finds the evidence supports the Veteran's contention and that service connection for PTSD is warranted.

At the outset, the Board recognizes that a June 2007 Army Medical Evaluation Board diagnosed the Veteran with PTSD, while the Veteran was in service, as related to a detonation of an Improvised Explosive Device (IED).  The AOJ denied the claim in the November 2010 because of a question as to whether the Veteran had a current diagnosis of PTSD.  However, the Veteran's VA treatment records generally are evidence that the Veteran has had a consistent diagnosis of a borderline PTSD diagnosis.  Additionally, recently, at his September 2016 hearing the Veteran submitted an August 2016 VA treatment record which demonstrates that a diagnosis of PTSD is confirmed and no longer in question.  As such, the Board finds that though there had been a period of time wherein the Veteran's PTSD has been scrutinized; the Veteran's treating physicians no longer harbor such reservations.  From this perspective the Board views the previous tentative diagnoses as resolved.  Therefore, the Board finds that the Veteran has been diagnosed with PTSD in service, continued to struggle with the symptoms from discharge to the current time, and has a current diagnosis, and thus service connection is warranted. 


ORDER

Entitlement to service connection to PTSD is granted. 


REMAND

The Veteran has claimed in his September 2016 hearing that since his last VA examination his disability has worsened.  The Veteran's last VA examination, to determine the status of his TBI, was in April 2016.  Given the Veteran's testimony in September 2016 that the severity of his TBI has increased, the Board finds a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

Regardless of the Veteran's response, VA treatment records should be collected from the Southern Arizona Health Care System and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from September 2010 to September 2012 and from April 2012 to present should be collected.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2. Schedule the Veteran for a VA TBI examination conducted by an appropriate physician to determine the current severity of his service-connected TBI.  The entire record, to include a copy of this Remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies (to include any neuropsychological testing, if warranted) must be accomplished. 

To ensure that the all medical findings are expressed in terms conforming to the amended scheduler criteria of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the examiner is asked to identify, and provide an assessment of the current nature and severity of, all service-connected TBI residuals, consistent with the new scheduler criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a , Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  Additionally, the examiner should in particular discuss the Veteran's contentions that his headaches are of such severity that they interfere with his capability to work. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of mild TBI.  If the manifestations cannot clearly be distinguished, then the examiner should clearly so state.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a report.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


